Case 1:20-cv-22051-JEM Document 1-17 Entered on FLSD Docket 05/15/2020 Page 1 of 3




                           EXHIBIT 14
Case 1:20-cv-22051-JEM Document 1-17 Entered on FLSD Docket 05/15/2020 Page 2 of 3



   US 8189611—Claim 1       3GPP Specifications
   A method of              3GPP TS 24.301 v. 11.7.0
   managing contention
   on a mobile               6.5.3 UE requested bearer resource allocation procedure
   communications            6.5.3.1 General
   device when a new
   wireless data
                             The purpose of the UE requested bearer resource allocation procedure is for a UE
   connection between
                             to request an allocation of bearer resources for a traffic flow aggregate. The UE
   the mobile
                             requests a specific QoS demand (QCI) and optionally sends a GBR requirement for
   communications
                             a new traffic flow aggregate. If accepted by the network, this procedure invokes a
   device and a wireless
                             dedicated EPS bearer context activation procedure (see subclause 6.4.2) or an EPS
   network is requested,
                             bearer context modification procedure (see subclause 6.4.3). ...
   the method
   comprising:               6.5.3.4A Handling the maximum number of active EPS bearer contexts

                              … If the maximum number of active EPS bearer contexts is reached at the UE (see
                             subclause 6.5.0) and the UE de-activates an active EPS bearer context prior to
                             sending the request for additional bearer resources, then choosing which EPS
                             bearer context to de-activate is a implementation specific, however the UE shall
                             not deactivate a default EPS bearer context for emergency.
   determining if a
                             6.5.3.4A Handling the maximum number of active EPS bearer contexts
   further wireless data
   connection can be         … If the maximum number of active EPS bearer contexts is reached at the UE (see
   effected between the     subclause 6.5.0) and the UE de-activates an active EPS bearer context prior to
   mobile                   sending the request for additional bearer resources, then choosing which EPS
   communications           bearer context to de-activate is a implementation specific, however the UE shall
   device and a wireless    not deactivate a default EPS bearer context for emergency.
   network; and
   selecting an
                            6.5.3.4A Handling the maximum number of active EPS bearer contexts
   application to release
   its existing data         … If the maximum number of active EPS bearer contexts is reached at the UE (see
   connection               subclause 6.5.0) and the UE de-activates an active EPS bearer context prior to
   if a further wireless    sending the request for additional bearer resources, then choosing which EPS
   data connection          bearer context to de-activate is a implementation specific, however the UE shall not
   cannot be effected       deactivate a default EPS bearer context for emergency.
   between the mobile
   communications
   device and a wireless
   network, wherein
   selecting the
   application to release
   its existing data
   connection comprises
   prioritizing the
   existing wireless data
   connections.




                                                Page 1 of 2
Case 1:20-cv-22051-JEM Document 1-17 Entered on FLSD Docket 05/15/2020 Page 3 of 3



   US 8189611—Claim 7 3GPP Specifications
   The method as          3GPP TS 24.301 v. 11.7.0
   recited in claim 1,
                           6.5.3.4A Handling the maximum number of active EPS bearer contexts
   further comprising
   releasing the existing   … If the maximum number of active EPS bearer contexts is reached at the UE (see
   data connection of      subclause 6.5.0) and the UE de-activates an active EPS bearer context prior to sending
   the selected            the request for additional bearer resources, then choosing which EPS bearer context
   application and         to de-activate is a implementation specific, however the UE shall not deactivate a
   establishing a new      default EPS bearer context for emergency.
   data connection
   corresponding to        6.5.3      UE requested bearer resource allocation procedure
   another application.    6.5.3.1    General

                           The purpose of the UE requested bearer resource allocation procedure is for a UE to
                           request an allocation of bearer resources for a traffic flow aggregate. The UE requests
                           a specific QoS demand (QCI) and optionally sends a GBR requirement for a new traffic
                           flow aggregate. If accepted by the network, this procedure invokes a dedicated EPS
                           bearer context activation procedure (see subclause 6.4.2) or an EPS bearer context
                           modification procedure (see subclause 6.4.3). …

                            6.5.3.2   UE requested bearer resource allocation procedure initiation

                           In order to request the allocation of bearer resources for one traffic flow aggregate,
                           the UE shall send a BEARER RESOURCE ALLOCATION REQUEST message to the MME …
                           6.5.3.3 UE requested bearer resource allocation procedure accepted by the network

                           … If the bearer resource allocation requested is accepted by the network, the MME
                           shall initiate either a dedicated EPS bearer context activation procedure or an EPS
                           bearer context modification procedure. …

   US 8189611—Claim 8 3GPP Specifications
   The method as        3GPP TS 24.301 v. 11.7.0
   recited in claim 1,
                         3        Definitions and abbreviations
   wherein each data
                         3.1      Definitions
   connection comprises
   a packet data
                        … Dedicated bearer: An EPS bearer that is associated with uplink packet filters in the
   protocol context.
                        UE and downlink packet filters in the PDN GW where the filters only match certain
                        packets. Definition derived from 3GPP TS 23.401 [10].

                            6.4.2     Dedicated EPS bearer context activation procedure
                            6.4.2.1   General

                            The purpose of the dedicated EPS bearer context activation procedure is to establish
                            an EPS bearer context with specific QoS and TFT between the UE and the EPC. The
                            dedicated EPS bearer context activation procedure is initiated by the network, but may
                            be requested by the UE by means of the UE requested bearer resource allocation
                            procedure (see subclause 6.5.3) or the UE requested bearer resource modification
                            procedure (see subclause 6.5.4). …


                                                Page 2 of 2
